In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-044 CR

NO. 09-04-045 CR

NO. 09-04-046 CR

NO. 09-04-047 CR

NO. 09-04-048 CR

NO. 09-04-049 CR

____________________


RONNIE MILLER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 86292, 86525, 86568, 86769, 87256, and 89665




MEMORANDUM OPINION (1)
	Ronnie Miller was convicted of the offense of burglary of a habitation in Cause
Nos. 86292, 86525 and 87256, burglary of a building in Cause No. 86568, possession of
a controlled substance in Cause No. 86769, and of the offense of unlawful possession of
a firearm by a felon in Cause No. 89665.  Miller filed notice of appeal on January 23,
2004.  In each case, the trial court entered a certification of the defendant's right to appeal
in which the court certified that this is a plea-bargain case, and the defendant has no right
of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have been
provided to the Court of Appeals by the district clerk.
	On January 29, 2004, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate records by February 28, 2004.  See Tex. R. App. P. 37.1. 
The records have not been supplemented with amended certifications.  Because a
certification that shows the defendant has the right of appeal has not been made part of the
record, the appeals must be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered March 4, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.